Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,4,6,9 is/are rejected under 35 U.S.C. 102(a)(1) or (2) as being anticipated by Iba (US 8194333). 

    PNG
    media_image1.png
    602
    491
    media_image1.png
    Greyscale

Regarding claim 1, Iba teaches (Fig. 1, Table 1) An optical lens, comprising: 
a first lens with a positive refractive power (1), a second lens having a diffractive optical surface and a negative refractive power (2), and a third lens with a positive refractive power (3) arranged in order from a magnified side to a minified side, a total number of lenses with refractive powers in the optical lens being smaller than six, and the first lens, the second lens and the third lens being made of plastic (col.6, line 53, “all plastic”).

Regarding claim 4, Iba further teaches The optical lens as claimed in claim 1, wherein the optical lens further comprises an aperture stop (5), and a distance between the aperture stop and the diffractive optical surface is kept fixed (Fig. 1).

Regarding claim 6, Iba further teaches each of the first lens, the second lens and the third lens is an aspheric lens (Table 2).

Regarding claim 9, Iba further teaches the first lens, the second lens and the third lens are made of PMMA (col. 6, line 64, PMMA).
 
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
  
Claim(s) 1,3-10,12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hua (US 6731434). 

    PNG
    media_image2.png
    311
    408
    media_image2.png
    Greyscale

Regarding claim 1, Hua teaches (Figs. 2,6,10, claims 6&7) An optical lens, comprising: 
a first lens with a positive refractive power (509), a second lens having a diffractive optical surface (510), and a third lens with a positive refractive power (513) arranged in order from a magnified side to a minified side, a total number of lenses with refractive powers in the optical lens being smaller than six.
	Hua does not explicitly teach the second lens having a negative refractive power, and the first lens, the second lens and the third lens being made of plastic.

	However Hua also teaches a four lens optics having two negative and two positive refractive powers (claim 6; “two aspheric plastic negative lenses with two positive glass lenses to form a combination of four element optics”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the second lens having a negative refractive power as further taught by Hua for the purposes of having desired visual effects.
Further absent any showing of criticality and/or unpredictability, having the first lens, the second lens and the third lens being made of plastic would have been known to one of ordinary skill in the art before the effective filing date of the claimed invention for the purposes of reducing the weight and/or easy manufacturing.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of by having the first lens, the second lens and the third lens being made of plastic for the purposes of reducing the weight and/or easy manufacturing. 

Regarding claim 3, Hua further teaches The optical lens as claimed in claim 1, wherein a depth of the diffractive optical surface is in the range of 0.29 um-2.5 um (col.7, line 30, 1.12).

Regarding claim 4, Hua further teaches The optical lens as claimed in claim 1, wherein the optical lens further comprises an aperture stop (511), and a distance between the aperture stop and the diffractive optical surface is kept fixed (Fig. 2).

Regarding claim 5, Hua further teaches The optical lens as claimed in claim 1, wherein the optical lens further includes a Fresnel lens with a refractive power (Fig. 10).

Regarding claim 6, Hua teaches all the limitations as stated in claim 1, but does not teach each of the first lens, the second lens and the third lens is an aspheric lens.
Absent any showing of criticality and/or unpredictability, having each of the first lens, the second lens and the third lens is an aspheric lens would have been known to one of ordinary skill in the art before the effective filing date of the claimed invention for the purposes of improving the display quality.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Hua by having each of the first lens, the second lens and the third lens is an aspheric lens for the purposes of improving the display quality.
 
Regarding claim 7, Hua teaches all the limitations as stated in claim 1, but does not teach the first lens and the third lens are made of PMMA, and the second lens is made of EP5000 plastic.
Absent any showing of criticality and/or unpredictability, having the first lens and the third lens are made of PMMA, and the second lens is made of EP5000 plastic would have been known to one of ordinary skill in the art before the effective filing date of the claimed invention for the purposes of design choice.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Hua by having the first lens and the third lens are made of PMMA, and the second lens is made of EP5000 plastic for the purposes of design choice.
 
Regarding claim 8, Hua teaches all the limitations as stated in claim 1, but does not teach the first lens and the third lens are made of PMMA, and the second lens is made of E48R plastic.
Absent any showing of criticality and/or unpredictability, having the first lens and the third lens are made of PMMA, and the second lens is made of E48R plastic would have been known to one of ordinary skill in the art before the effective filing date of the claimed invention for the purposes of design choice.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Hua by having the first lens and the third lens are made of PMMA, and the second lens is made of E48R plastic for the purposes of design choice.

Regarding claim 9, Hua teaches all the limitations as stated in claim 1, but does not teach the first lens, the second lens and the third lens are made of PMMA.
Absent any showing of criticality and/or unpredictability, having the first lens, the second lens and the third lens are made of PMMA would have been known to one of ordinary skill in the art before the effective filing date of the claimed invention for the purposes of design choice.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Hua by having the first lens, the second lens and the third lens are made of PMMA for the purposes of design choice.

Regarding claim 10,12-20, mutatis mutandis, the modified Hua teaches all the limitations as stated in claims 1,3-9 above (co.8, line 26, “LCD” being a light valve disposed downstream from and in a light path of light source).

Allowable Subject Matter
Claim(s) 2,11 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is an examiner’s statement of reasons for allowable subject matter: 
Regarding claim 2 or 11, the prior art of record neither anticipates nor renders obvious all the limitations of each claim for an optical lens or projection apparatus including “a lens with a negative refractive power disposed between the first lens and the second lens”, along with the other claimed limitations of each claim.
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEN HUANG whose telephone number is (571)270-0234.  The examiner can normally be reached on M-F: 9:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WEN HUANG/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
wen.huang2@uspto.gov
(571)270-0234